DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The rejections not addressed below are deemed withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claimed ration of polypropylene resin/polyolefin rubber as claimed (45/55 to 70/300 fails to limit the limitation of the base claim 1 which allows for 45/55  to 55/45 ration range only.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-5,  and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 201605255 to Sekisui, (hereinafter “Sekisui ‘255”) .
US PGPub 2017/0306123, which is a US equivalent of the WO Sekisui document is used as the English translation and all reference are made with respect to the US document.
The 103 rejection stands as per reasons of record.  
As discussed in the previous office action, Sekisui ‘255 discloses crosslinked polyolefin foams made by crosslinking and foaming a polyolefin resin composition, the polyolefin resin composition comprises a polypropylene resin and an olefin rubber.  See the entire document, claims, abstract, illustrative examples. 
The crosslinking degree of the foams in all illustrative examples fully correspond to the claimed ratio and crosslinking degree.  Also, the reference expressly discloses the crosslinking degree in, for example, [0078].
The illustrative examples contain slightly lesser amount of the polyolefin rubber, i.e., 40 wt %, as compared to the claimed amounts of from 44 wt %.
However, Sekisui ‘055 expressly discloses that suitable amounts of olefin rubber (B) is from 10 to 150 (40-100 in the most preferred embodiments) parts by weight per 100 parts or resin (A).  Thus, compositions comprising, for example 100 of each components (A) and (B) contain 50 wt % of component (B). Or compositions containing 80 wt parts of (B) per 100 parts of (A) contain 44 % of (B).  The entire range of the claimed amounts of (B) is within the ranges disclosed by Sekisui ‘255. 
Thus, the reference at the very least make the claimed range of component (B) obvious.
The polypropylene resin disclosed in illustrative examples is an ethylene-propylene random copolymer and the olefin rubber is an ethylene-a-olefin copolymer rubber.
The 25%o compressive strength or the foams disclosed in all illustrative examples fully correspond to the claimed property.   While illustrative examples contain slightly lower amounts of component (B), the 25 % compressive strength of compositions containing slightly higher amount of component (B) is still expected to be within the claimed range since the difference in the amount of (B) as claimed and as exemplified by Sekisiu ‘255 is relatively small and compressive strength of illustrative examples is higher than lower limit of the claimed property.  Se  also [0081] of Sekisui ‘255 for discussion of suitable compressive strength, which is within the claimed value. 
	The reference further discloses molded articles, such as for use  a door or panel of an automobile, obtained from the crosslinked foams (claim 10,  [0092-96]) and laminating a skin/sheet material to the crosslinked foams for applications as in car interior material  is further disclosed  in, for example, [0094-94].
The reference does not address the product of 25% compressive strength (kPa) and tensile strength (MPa) of the crosslinked polyolefin foam at normal temperature  and does not specifically disclose the tensile strength of the foams.
However, since the crosslinked foams disclosed in  Sekisui ‘255 are substantially identical to the foams disclosed in the instant specification, it is reasonable believed that the properties exhibited by the foams of Sekisui inherently exhibit the claimed properties.  This conclusion is further supported by the data presented in the tables of the instant specification that demonstrates that all of the foams comprising the polypropylene resins or other olefin resins in high amounts exhibit the claimed properties. 
The burden is shifted to the applicants to provide factual evidence to the contrary.
The invention as claimed, therefore, is fully within the purview of the Sakisui ‘255  reference and choosing specific amounts of components (A) and (B) from expressly disclosed ranges would have been obvious with reasonable expectation of success and in the absence of showing of unexpected results that can be attributed to such specific amounts of the resin composition. 
Claim s 1, 3-5, 7-9 and 11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over JP -2012211215 to t Sekisui Chem., (hereinafter “Sekisui ‘215”) as evident from Sekisui ‘255. 
Sskisui ‘215 discloses crosslinked polyolefin foams made by crosslinking and foaming a polyolefin resin composition, the polyolefin resin composition comprises a polypropylene resin and an olefin rubber.  See comparative examples, foams 4 and 5.  While foam of example 5 contain the claimed amounts of olefin rubber, foam 4 comprises the amounts of rubber that are close to the claimed limit, thus making the claimed limitation of 44 obvious as per existing case law.  See, for example, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) stating that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.
In addition, the amounts of respective components of polypropylene resin and polyolefin rubber are recognized as result effective variables by the reference as shown in illustrative examples showing  that increasing of the polyolefin rubber results in more soft foams and changing the foam compressive strength.  It is noted that such results are fully consistent with data and discussion of the instant application, thus the applicants did not discover anything new of unexpected in changing the amounts of respective components. 
The degree of expansion are disclosed as overlapping with the claimed degree of expansion. [0011]
Foam density ion general is a well recognized property governing physical characteristics of the foams.  For example, in Sekisui ’215 the density of the foam (expansion ratio) is also recognized as a variable governing certain properties of the resulting foams [0011].  Also, Sekisui ‘255 discusses the foam density as a result effective varialble.  See, for example, [0082, illustrative examples].
While the claims do not preclude addition of any non-resin component, such as conductivity imparting agent, illumination of a component along with  its function would have been prima facie obvious as per existing case law and elimination of a conductivity imparting components would have been obvious for foam application in which conductivity is not important or not desired.  
The crosslink density is not exemplified by the reference, however in view of the disclosed amounts of crosslinking agents and crosslinking treatment conditions, the crosslinked densities corresponding to the claimed are expected for certain embodiments using high amounts of crosslinking agents and certain crosslinking process (high temperatures,  levels of irradiation) ([0041-44]).
Further, as evident from Sekisui ‘255 the crosslinked density of polyolefin based foams (degree of crosslinking) is also a well recognized factor that governs certain properties of the foams [0078-79,examples], and thus adjusting the degree of crosslinking would further be obvious as result effective variable to obtain foams with the desired properties.
The olefin rubber disclosed in illustrative examples is an ethylene-a-olefin copolymer rubber.
The polypropylene resin may be  an ethylene-propylene random copolymer and the olefin rubber [0034].
	The reference further discloses molded articles obtained from the crosslinked foams [(0082] illustrative examples). 
 	Applications of foams as in car interior material  is further disclosed  in, for example, [0082].
The 25% compressive strength (kPa) of the foams disclosed in examples that contain the claimed (or close to the claimed) amounts of  the rubber fully correspond to the claimed property.  As discussed above, the data in illustrative examples of Sekisui ‘215 clearly shows that compressive strength exhibited by the foams can be adjusted to the desired value by changing the amounts of the resin and the rubber in the compositions.
The reference does not address tensile strength (MPa)properties of the foams or the product of 25% compressive strength (kPa) and tensile strength (MPa) of the crosslinked polyolefin foam at normal temperature  and does not specifically disclose the tensile strength of the foams.
However, since as discussed above, the foams with the same composition, density and degree of crosslinking would have been obvious from the disclosure of Sekisui ‘215 (as each of such parameters is well recognized in the art as a result effective variable governing properties of the resulting foams) and such obvious foams would be crosslinked foams that  are substantially identical to the foams disclosed in the instant specification, it is reasonable believed that the properties exhibited by the foams obvious from Sekisui would be expected to  exhibit the claimed properties. 
The burden is shifted to the applicants to provide factual evidence to the contrary.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sekisui ‘215 in combination with JP 2012072258 to Sekisui Chem., (hereinafter “Sekisui ‘258”).
The rejection stands as per reason of record.
The reference does not disclose molded product having a skin material laminated on and integrated with the crosslinked polyolefin foam.
However applying a skin layer (to obtain integrated product) onto crosslinked polyolefin foams used as interior materials for vehicles is known in the art as evident from, abstract [0022] of Sekisusi ‘258.
Therefore, applying  a skin material to foamed products of Kusakawa would have been obvious since foams of Kusakawa are expressly disclosed for use as vehicle interior materials. 


Response to Arguments
Applicant's arguments filed 8-5-2022 have been fully considered but they are not persuasive. With respect to the rejections of claims over Sekisui ‘255 the applicants argue that the reference does not teach the claimed an olefin rubber component of 44 to 55 mass % based on the total of resin component as required by amended claim 1.  While the reference does not exemplified such amounts of the polyolefin rubber, the amounts corresponding to the claimed are clearly within the purview of  the reference as the suitable ranges of the polyolefin rubber disclosed by the reference (as quoted by the applicants themselves) od from 10 to 150 parts by mass (weight) per 100 parts of  olefin resin.  This clearly includes the amounts as claimed, as discussed above in detail.
With respect to the rejections of claims over Sekisui ‘215, the applicants argue that the reference does not teach the invention as now claimed and specifically that the foams of illustrative/comparative  examples are not crosslinked, thus the reference does not disclose crosslinked foams with the expansion rate of 15cm3/g and above.
This arguments is not convincing for at least the following reasons. First, Sekisui ‘215 expressly discloses that the foams of its invention exhibit the expansion ratio of between 3.3 and 450 cm3/g [[0011].  Since the foams of the Sekisui ‘215 invention expressly include both crosslinked and non-crosslinked foams, the disclosed density refers to either type of foam.
Second, the crosslinking in either chemical or physical crosslinking process id done after the foaming is complete ([0042-44]), which does not affect the foam density to any substantial extent, thus the density of the foams that are not-crosslinked and crosslinked subsequent to the foam molding are substantially similar. 
The argument regarding inherency/expectancy of the product of compressive strength and tensile strength is discussed above.
As discussed above, varying of concentration of components, density and degree of crosslinking of foams are all well recognized in the art result effective variables, and, as such optimizing any or all of the result effective  variables to achieve foams of desired properties would be withing routine experimentation of an ordinary artisan.
The invention as claimed, therefore, is still considered to be unpatentable over the teachings of the cited references. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



/IRINA S ZEMEL/Primary Examiner, Art Unit 1765